Exhibit 10.1

     
(BANK OF AMERICA LOGO) [c04624c0462403.gif]
           
 
  (LOGO) [c04624c0462404.gif]

Real Estate Loan Agreement
This Real Estate Loan Agreement (“Agreement”), dated as of June 23, 2010, is
between Bank of America, N. A. (the “Bank”) and MCA Enterprises Brandon Inc (the
“Borrower”).
1. THE LOAN
1.1 Loan Amount. The Bank agrees to provide a term loan to the Borrower in the
amount of One Million One Hundred Fifty Thousand and 00/100 Dollars
($1,150,000.00) (the “Loan”). The Loan is being made for the purpose of
financing a portion of the cost of purchasing the real property described in
Section 3 of this Agreement. The balance of the long-term financing required in
connection with the purchase of the real property will be provided through the
issuance of debentures guaranteed by the U.S. Small Business Administration (the
“SBA”) pursuant to a Section 504 Authorization for Debenture Guaranty issued by
the SBA on April 1, 2010 (the “SBA Loan Authorization”). Pending issuance of the
Debentures, the Bank has agreed to provide a short-term bridge loan up to Nine
Hundred Twenty Thousand and 00/100 Dollars ($920,000.00) (the “Bridge Loan’’)
pursuant to the terms of a separate Bridge Loan Agreement dated as of the same
date as this Agreement.
1.2 Availability Period. The Loan is available in one disbursement from the Bank
between the date of this Agreement and April 23, 2011, unless the Borrower is in
default.
1.3 Interest Rate.

(a)  
The initial interest rate is six and seventy-two hundredths percent (6.720%) per
year. On each Adjustment Date (as defined below), the interest rate will be
adjusted to a rate per year equal to the U.S. Treasury Securities Rate plus
4.00 percentage point(s).

(b)  
The interest rate will be adjusted on June 23, 2017, and every seven years
thereafter (the “Adjustment Date”) and remain fixed until the next Adjustment
Date. If the Adjustment Date in any particular month would otherwise fall on a
day that is not a banking day then, at the Bank’s option, the Adjustment Date
for that particular month will be the first banking day immediately following
thereafter.

(c)  
The U.S. Treasury Securities Rate is a rate of interest equal to the weekly
average yield on U.S. Treasury Securities, adjusted to a constant maturity of
seven years as published from time to time and made available in Federal Reserve
Board Statistical Release H.15 (519) (or, if such source is not available, such
alternate source as determined by the Bank).

1.4 Repayment Terms.

(a)  
The Borrower will repay principal and interest in equal combined installments
beginning on July 23, 2010, and on the same day of each month thereafter, and
ending on June 23, 2030 (the “Repayment Period”). Each installment shall be in
an amount sufficient to fully amortize principal and interest over an
amortization period of twenty-five (25) years (the “Amortization Schedule”).
Initially, the amount of each installment shall be $7995.38. Each installment,
when paid, will be applied first to the payment of interest accrued and the
balance will be applied to the repayment of principal.

Ref# 1000367553 — MCA Enterprises Brandon Inc.
Real Estate Loan Agreement

 

 



--------------------------------------------------------------------------------



 



(b)  
The installments are subject to change if the interest rate changes as described
above. For each Adjustment Date (as defined above), the Bank will determine the
amount of the installments that will be necessary to repay the unpaid principal
at the new interest rate over a term equal to the remaining term of the
Amortization Schedule. The Borrower will pay the new installment amount
beginning on the first payment date after the Adjustment Date until the amount
of the installments changes again.

(c)  
On the last day of the Repayment Period, the Borrower will repay the remaining
principal balance plus any interest then due.

1.5 Prepayments. The Borrower may prepay principal in full or in part at any
time. The prepayment will be applied to the most remote payment of principal due
under this Agreement. Each prepayment, whether voluntary, by reason of
acceleration or otherwise, will be accompanied by the amount of accrued interest
on the amount prepaid, and a prepayment fee. The prepayment fee will be the sum
of the fees calculated separately for each Prepaid Installment, as follows:

(a)  
The Bank will first determine the amount of interest which would have accrued
each month for the Prepaid Installment had it remained outstanding until the
Original Payment Date, using the Initial Money Market Funds Rate.

(b)  
The Bank will then subtract from each monthly interest amount determined in (a),
above, the amount of interest which would accrue for that Prepaid Installment if
it were reinvested from the date of prepayment through the Original Payment
Date, using the Treasury Rate.

(c)  
If (a) minus (b) for the Prepaid Installment is greater than zero, the Bank will
calculate the present value of the monthly differences to the date of prepayment
by the rate used in (b) above. The sum of the present values is the prepayment
fee for that Prepaid Installment.

(d)  
The following definitions will apply to the calculation of the prepayment fee:

“Initial Money Market Funds Rate” means the fixed interest rate per annum,
determined solely by the Bank as of the first day of the Interest Period, as the
rate at which the Bank would be able to borrow funds in the Money Market for the
duration of the Interest Period in the amount of the prepaid principal and with
a term, interest payment frequency, and principal repayment schedule equal to
the prepaid principal.
“Interest Period” means the period during which the interest rate applicable to
prepaid principal is fixed and not subject to change.
“Money Market” means one or more wholesale rate markets available to the Bank,
including the LIBOR, Eurodollar, and SWAP rate markets as applicable and
available, or such other appropriate Money Market as determined by the Bank in
its sole discretion.
“Original Payment Dates” mean the dates on which the prepaid principal would
have been paid if there had been no prepayment. If a portion of the principal
would have been paid later than the end of the Interest Period in effect at the
time of prepayment, then the Original Payment Date for that portion will be the
last day of the Interest Period.
“Prepaid Installment” means the amount of the prepaid principal which would have
been paid on a single Original Payment Date.
“Treasury Rate” means the interest rate yield for U.S. Government Treasury
Securities which the Bank determines could be obtained by reinvesting a
specified Prepaid Installment in such securities for a period of time
approximating the period starting on the date of the prepayment and ending on
the Original Payment Date.
Ref# 1000367553 — MCA Enterprises Brandon Inc.
Real Estate Loan Agreement

 

-2-



--------------------------------------------------------------------------------



 



The Bank may adjust the Initial Money Market Funds Rate and the Treasury Rate to
reflect the compounding, accrual basis, or other costs of the prepaid amount.
The rates shall include adjustments for reserve requirements, federal deposit
insurance, and any other similar adjustment which the Bank deems appropriate.
Each of the rates is the Bank’s estimate only, and the Bank is under no
obligation to actually purchase or match funds for any transaction or reinvest
any prepayment. The rates are not fixed by or related in any way to any rate the
Bank quotes or pays for deposits accepted through its branch system. The rates
will be based on information from either the Telerate or Reuters information
services, The Wall Street Journal, or other information sources the Bank deems
appropriate.
2. FEES AND EXPENSES
2.1 Fees.

(a)  
Loan Fee. The Borrower agrees to pay a Loan fee the amount of Eleven Thousand
Five Hundred and 00/100 Dollars ($11,500.00). This fee is due on or before the
date the Loan is disbursed.

(b)  
Waiver Fee. If the Bank, at its discretion, agrees to waive or amend any terms
of this Agreement, the Borrower will, at the Bank’s option, pay the Bank a fee
for each waiver or amendment in an amount advised by the Bank at the time the
Borrower requests the waiver or amendment. Nothing in this paragraph shall imply
that the Bank is obligated to agree to any waiver or amendment requested by the
Borrower. The Bank may impose additional requirements as a condition to any
waiver or amendment.

(c)  
Late Fee. To the extent permitted by law, the Borrower agrees to pay a late fee
in an amount not to exceed four percent (4%) of any payment that is more than
fifteen (15) days late. The imposition and payment of a late fee shall not
constitute a waiver of the Bank’s rights with respect to the default.

2.2 Expenses. The Borrower agrees to pay all costs and expenses incurred by the
Bank in connection with making the Loan. Such costs and expenses include, but
are not limited to, charges for title insurance, recording and escrow charges,
appraisal fees, fees for environmental services, and any other reasonable fees
and costs for services, regardless of whether such services are furnished by the
Bank’s employees or by independent contractors.
2.3 Reimbursement Costs.

(a)  
The Borrower agrees to reimburse the Bank for any expenses it incurs in the
preparation of this Agreement and any agreement or instrument required by this
Agreement. Expenses include, but are not limited to, reasonable attorneys’ fees,
including any allocated costs of the Bank’s in-house counsel to the extent
permitted by applicable law.

(b)  
The Borrower agrees to reimburse the Bank for the cost of periodic appraisals of
the real property collateral securing the Agreement, at such intervals as the
Bank may reasonably require. The appraisals may be performed by employees of the
Bank or by independent appraisers.

3. COLLATERAL
3.1 Real Property.

(a)  
All obligations of the Borrower under this Agreement will be secured by a
mortgage (the “Real Estate Security Instrument”) executed by the borrower
covering the real property located at 2055 Badlands Drive, Brandon, Florida
33511 (the “Property”).

Ref# 1000367553 — MCA Enterprises Brandon Inc.
Real Estate Loan Agreement

 

-3-



--------------------------------------------------------------------------------



 



4. DISBURSEMENTS AND PAYMENTS
4.1 Disbursements and Payments.

(a)  
Each payment by the Borrower will be made in U.S. Dollars and immediately
available funds by debit to a deposit account, as described in this Agreement or
otherwise authorized by the Borrower. For payments not made by direct debit,
payments will be made by mail to the address shown on the Borrower’s statement
or at one of the Bank’s banking centers in the United States, or by such other
method as may be permitted by the Bank.

(b)  
The Bank may honor instructions for advances or repayments given by any one of
the individuals authorized to sign loan agreements on behalf of the Borrower, or
any other individual designated by any one of such authorized signers.

(c)  
For any payment under this Agreement made by debit to a deposit account, the
Borrower will maintain sufficient immediately available funds in the deposit
account to cover each debit. If there are insufficient immediately available
funds in the deposit account on the date the Bank enters any such debit
authorized by this Agreement, the Bank may reverse the debit.

(d)  
Each disbursement by the Bank and each payment by the Borrower will be evidenced
by records kept by the Bank. In addition, the Bank may, at its discretion,
require the Borrower to sign one or more promissory notes.

(e)  
Prior to the date each payment of principal and interest and any fees from the
Borrower becomes due (the “Due Date”), the Bank will mail to the Borrower a
statement of the amounts that will be due on that Due Date (the “Billed
Amount”). The calculations in the bill will be made on the assumption that no
new extensions of credit or payments wild be made between the date of the
billing statement and the Due Date, and that there will be no changes in the
applicable interest rate. If the Billed Amount differs from the actual amount
due on the Due Date (the “Accrued Amount”), the discrepancy will be treated as
follows:

  (i)  
If the Billed Amount is less than the Accrued Amount, the Billed Amount for the
following Due Date will be increased by the amount of the discrepancy. The
Borrower will not be in default by reason of any such discrepancy.

  (ii)  
If the Billed Amount is more than the Accrued Amount, the Billed Amount for the
following Due Date will be decreased by the amount of the discrepancy.

Regardless of any such discrepancy, interest will continue to accrue based on
the actual amount of principal outstanding without compounding. The Bank will
not pay the Borrower interest on any overpayment.
4.2 Direct Debit (with ACH Debit).

(a)  
The Borrower agrees that on the Due Date the Bank will debit the Billed Amount
from the deposit account with the Depository listed below (the “Designated
Account”) owned by the Borrower. A voided copy of a check on the Designated
Account has been, or will be, provided to the Bank.

DEPOSITORY NAME: Charter One Bank
City, State and Zip Code: Southfield, MI, 48034
Routing Number: 241070417
Deposit Account Number: 4515552189

(b)  
Debits made by ACH shall be subject to the operating rules of the National
Automated Clearing House Association, as in effect from time to time.

(c)  
The Borrower may terminate this direct debit arrangement at any time by sending
written notice to the Bank. If the Borrower terminates this arrangement, then
the principal amount outstanding under this Agreement will at the option of the
Bank bear interest at a rate per annum which is one (1.000) percentage point
higher than the rate of interest otherwise provided under this Agreement and the
amount of each payment will be increased accordingly.

Ref# 1000367553 — MCA Enterprises Brandon Inc.
Real Estate Loan Agreement

 

-4-



--------------------------------------------------------------------------------



 



4.3 Banking Days. Unless otherwise provided in this Agreement, a banking day is
a day other than a Saturday, Sunday or other day on which commercial banks are
authorized to close, or are in fact closed, in the state where the Bank’s
lending office is located, and, if such day relates to amounts bearing interest
at an offshore rate (if any), means any such day on which dealings in dollar
deposits are conducted among banks in the offshore dollar interbank market. All
payments and disbursements which would be due on a day which is not a banking
day will be due on the next banking day. All payments received on a day which is
not a banking day will be applied to the credit on the next banking day.
4.4 Interest Calculation. Except as otherwise stated in this Agreement, all
interest and fees, if any, will be computed on the basis of a 360-day year and
the actual number of days elapsed. This results in more interest or a higher fee
than if a 365-day year is used. Installments of principal which are not paid
when due under this Agreement shall continue to bear interest until paid.
4.5 Default Rate. Upon the occurrence of any default or after maturity or after
judgment has been rendered on any obligation under this Agreement, all amounts
outstanding under this Agreement, including any interest, fees, or costs which
are not paid when due, will at the option of the Bank bear interest at a rate
which is six (6.0) percentage point(s) higher than the rate of interest
otherwise provided under this Agreement. This may result in compounding of
interest. This will not constitute a waiver of any default.
5. CONDITIONS
Before the Bank is required to extend any credit to the Borrower under this
Agreement, it must receive any documents and other items it may reasonably
require, in form and content acceptable to the Bank, including any items
specifically listed below.
5.1 Authorizations. If the Borrower or any guarantor is anything other than a
natural person, evidence that the execution, delivery and performance by the
Borrower and/or such guarantor of this Agreement and any instrument or agreement
required under this Agreement have been duly authorized.
5.2 Governing Documents. If required by the Bank, a copy of the Borrower’s
organizational documents.
5.3 Guaranties. Guaranties signed by AMC WINGS, INC. (“AMC WINGS, INC.”),
DIVERSIFIED RESTAURANT HOLDINGS, INC. (“DIVERSIFIED RESTAURANT HOLDINGS, INC.”),
Thomas M. Ansley, (“Thomas M Ansley,”) and AMC Group, Inc. (“AMC Group, Inc.”).
5.4 Real Estate Security Instrument. Signed and acknowledged original Real
Estate Security Instrument encumbering the Property.
5.5 Title Insurance. An ALTA lender’s title insurance policy from a title
company acceptable to the Bank, for at least One Million One Hundred Fifty
Thousand and 00/100 Dollars ($1,150,000.00), insuring the Bank’s interest in the
Property, with only such exceptions as may be approved by the Bank and together
with such endorsements as the Bank may require.
5.6 Beneficiary Statements. If the Real Estate Security Instrument is to be
junior to any other lien on the Property, an acceptable beneficiary statement
from the holder of prior lien.
5.7 Tenant Agreements. If applicable, subordination agreements and estoppel
certificates from tenants leasing space in the Property.
5.8 Environmental Information. An environmental questionnaire prepared and
certified by the Borrower, and, if the Bank requires, an environmental survey of
the Property prepared by an environmental consultant satisfactory to the Bank.
Ref# 1000367553 — MCA Enterprises Brandon Inc.
Real Estate Loan Agreement

 

-5-



--------------------------------------------------------------------------------



 



5.9 Casualty Insurance. Evidence of the casualty and other insurance coverage as
required under this Agreement or otherwise by the Bank in writing.
5.10 Survey. If required by the Bank or the title insurer, a survey of the
Property and the improvements thereon, prepared and certified by a qualified
surveyor.
5.11 Other Property Information. Such other documents, property information and
other assurances as the Bank may reasonably require concerning the Property.
5.12 Payment of Fees. Payment of all fees, expenses and other amounts due and
owing to the Bank. If any fee is not paid in cash, the Bank may, in its
discretion, treat the fee as a principal advance under this Agreement or deduct
the fee from the Loan proceeds.
5.13 SBA Loan Authorization. A copy of the SBA Loan Authorization, duly executed
by all parties thereto.
6. REPRESENTATIONS AND WARRANTIES
When the Borrower signs this Agreement, and until the Bank is repaid in full,
the Borrower makes the following representations and warranties. Each request
for an extension of credit constitutes a renewal of these representations and
warranties as of the date of the request:
6.1 Formation. If the Borrower is anything other than a natural person, it is
duly formed and existing under the laws of the state or other jurisdiction where
organized.
6.2 Authorization. This Agreement, and any instrument or agreement required
hereunder, are within the Borrower’s powers, have been duly authorized, and do
not conflict with any of its organizational papers.
6.3 Good Standing. In each state in which the Borrower does business, it is
properly licensed, in good standing, and, where required, in compliance with
fictitious name statutes.
6.4 Financial Information. All financial and other information that has been or
will be supplied to the Bank is sufficiently complete to give the Bank accurate
knowledge of the Borrower’s (and any guarantor’s) financial condition, including
all material contingent liabilities. Since the date of the most recent financial
statement provided to the Bank, there has been no material adverse change in the
business condition (financial or otherwise), operations, properties or prospects
of the Borrower (or any guarantor). If the Borrower is comprised of the trustees
of a trust, the foregoing representations shall also pertain to the trustor(s)
of the trust.
6.5 Lawsuits. There is no lawsuit, tax claim or other dispute pending or
threatened against the Borrower which, if lost, would impair the Borrower’s
financial condition or ability to repay the Loan, except as have been disclosed
in writing to the Bank.
6.6 Other Obligations. The Borrower is not in default on any obligation for
borrowed money, any purchase money obligation or any other material lease,
commitment, contract, instrument or obligation, except as have been disclosed in
writing to the Bank.
6.7 Tax Matters. The Borrower has no knowledge of any pending assessments or
adjustments of its income tax for any year and all taxes due have been paid,
except as have been disclosed in writing to the Bank.
6.8 No Event of Default. There is no event which is, or with notice or lapse of
time or both would be, a default under this Agreement.
6.9 Collateral. All collateral required in this Agreement is owned by the
grantor of the security interest free of any title defects or any liens or
interests of others, except those which have been approved by the Bank in
writing.
Ref# 1000367553 — MCA Enterprises Brandon Inc.
Real Estate Loan Agreement

 

-6-



--------------------------------------------------------------------------------



 



6.10 SBA Loan Authorization. The Borrower has executed the SBA Loan
Authorization, and the SBA Loan Authorization is in effect, is not in default,
and has not been amended or terminated.
6.11 Employment by Bank or SBA. To the best of the Borrower’s knowledge, neither
the Borrower nor any owner of the Borrower is or has within the past six
(6) months been an employee of the SBA or the Bank.
7. COVENANTS
The Borrower agrees, so long as credit is available under this Agreement and
until the Bank is repaid in full:
7.1 Use of Proceeds; Compliance with SBA Loan Authorization. To use the Loan
proceeds for the purpose of financing a portion of the cost of purchasing the
Property, as specifically authorized by, and in compliance with, the SBA Loan
Authorization and the applicable SBA rules and regulations.
7.2 Compliance with Law. To comply with the laws, regulations, orders, building
restrictions and requirements of all governmental authorities having
jurisdiction over the Property or the Borrower’s business conducted on the
Property and with all recorded covenants and restrictions affecting the
Property.
7.3 Conditional Sales Contracts; Removal of Fixtures and Equipment. Without the
Bank’s prior written consent, not to install any equipment or fixtures on the
Property which are subject to a lien or security interest in favor of the seller
or any other third party, or to remove from the Property any equipment,
machinery or fixtures used in connection with the maintenance or operation of
the Property unless replaced by articles of equal suitability and value owned by
the Borrower free and clear of any lien or security interest.
7.4 Insurance.

(a)  
To maintain the following insurance:

  (i)  
All risk property damage insurance on the Property for the full insurable value
on a replacement cost basis.

  (ii)  
If at any time any structure on the Property is located in a Special Flood
Hazard Area under the Flood Disaster Protection Act of 1973, as amended, flood
insurance in an amount acceptable to the Bank.

  (iii)  
Such other insurance as the Bank in its reasonable judgment may require to
comply with the Bank’s regular requirements and practices in similar
transactions, which may include windstorm, hurricane, and earthquake insurance,
and insurance covering acts of terrorism.

(b)  
All policies of insurance required by the Bank must be issued by companies
approved by the Bank and otherwise be acceptable to the Bank as to amounts,
forms, risk coverages and deductibles. The insurance must include a lender’s
loss payable endorsement in favor of the Bank in a form acceptable to the Bank.
Upon the request of the Bank, the Borrower will deliver to the Bank a copy of
each insurance policy, or, if permitted by the Bank, a certificate of insurance
listing all insurance in force.

(c)  
If the Borrower fails to keep any such coverage in effect while the Loan is
outstanding, the Bank may procure the coverage at the Borrower’s expense. The
Borrower will reimburse Bank, on demand, for all premiums paid by the Bank,
which amounts may be added to the principal balance of the Loan and shall bear
interest at the default rate provided in this Agreement.

7.5 Preservation of Rights. To obtain, preserve and maintain in good standing,
as applicable, all rights, privileges and franchises necessary or desirable for
the operation of the Property and the conduct of the Borrower’s business on the
Property.
Ref# 1000367553 — MCA Enterprises Brandon Inc.
Real Estate Loan Agreement

 

-7-



--------------------------------------------------------------------------------



 



7.6 Maintenance and Repair. To (a) maintain the Property, including the parking
and landscaping portions thereof, in good condition and repair, (b) promptly
make, or cause tenants to make all necessary structural and non-structural
repairs to the Property, and (c) not demolish, alter, remove or add to any
improvements, excepting the installation or construction of tenant improvements
in connection with any leases approved in accordance with this Agreement. The
Borrower shall pay when due all claims for labor performed and materials
furnished therefor in connection with any improvements or construction
activities.
7.7 Financial Information. To provide the following financial information and
statements in form and content acceptable to the Bank, and such additional
information as requested by the Bank from time to time. The Bank reserves the
right, upon written notice to the Borrower, to require the Borrower to deliver
financial information and statements to the Bank more frequently than otherwise
provided below, and to use such additional information and statements to measure
any applicable financial covenants in this Agreement.

(a)  
Within 120 days of Borrower’s fiscal year end:

  (a)  
A properly completed personal financial statement of Thomas M. Ansley on the
Bank’s form with all questions fully answered and all schedules completed in
their entirety, including all requested income/expense information, contingent
liabilities disclosure; provided that, if the party providing the financial
information uses his/her own automated financial statement, they may supplement
the statement with supporting schedules, certifications or other details so that
all information requested on the Bank’s financial statement form is provided in
lieu of using such form.

  (b)  
Copies of the federal income tax return of the Thomas M. Ansley and, if
requested by the Bank, copies of any extensions of the filing date.

  (c)  
Copies of the federal income tax return of AMC Wings, Inc., MCA Enterprises
Brandon, Inc., Diversified Restaurant Holdings, Inc., AMC Group, Inc., and if
requested by the Bank, copies of any extensions of the filing date. These tax
returns must be company prepared.

  (d)  
The annual financial statements AMC Wings, Inc., Diversified Restaurant
Holdings, Inc., AMC Group, Inc., certified and dated by an authorized financial
officer. These financial statements must be reviewed by a Certified Public
Accountant acceptable to the Bank.

  (e)  
Schedule of debt and debt service of the AMC Wings, Inc., Diversified Restaurant
Holdings, Inc.

  (f)  
a certificate substantially in the form of the Compliance Certificate required
by the Bank, signed by the party submitting the information or, if such party is
a business entity, an authorized financial officer of the party. The Compliance
Certificate shall state whether there existed as of the date of such financial
statements, and whether there exists as of the date of the certificate, any
event of default under this Agreement and, if any such default exists,
specifying the nature thereof and the action the party is taking and proposes to
take with respect thereto.

7.8 Other Debts. Not to have outstanding or incur any direct or contingent
liabilities or lease obligations (other than those to the Bank), or become
liable for the liabilities of others, without the Bank’s written consent. This
does not prohibit:

(a)  
Acquiring goods, supplies, or merchandise on normal trade credit.

(b)  
Liabilities, lines of credit and leases in existence on the date of this
Agreement disclosed in writing to the Bank.

(c)  
If the Borrower is a natural person, additional debts of the Borrower as an
individual for consumer purposes.

(d)  
The loan made pursuant to the SBA Loan Authorization.

Ref# 1000367553 — MCA Enterprises Brandon Inc.
Real Estate Loan Agreement

 

-8-



--------------------------------------------------------------------------------



 



7.9 Other Liens. Not to create, assume, or allow any security interest or lien
(including judicial liens) on the Property except:

a)  
Liens and security interests in favor of the Bank.

b)  
Liens for current taxes, assessments or other governmental charges which are not
delinquent or remain payable without any penalty.

c)  
Liens outstanding on the date of this Agreement disclosed in writing to the
Bank.

d)  
A lien securing the loan made pursuant to the SBA Loan Authorization, provided
such lien is at all times junior to the Bank’s lien on the Property.

7.10 Maintenance of Assets.

a)  
Not to sell, assign, lease, transfer or otherwise dispose of any part of the
Borrower’s business or the Borrower’s assets except in the ordinary course of
the Borrower’s business.

b)  
Not to sell, assign, lease, transfer or otherwise dispose of any assets for less
than fair market value, or enter into any agreement to do so.

c)  
Not to enter into any sale and leaseback agreement covering any of its fixed
assets.
  d)  
To maintain and preserve all rights, privileges, and franchises the Borrower now
has.

e)  
To make any repairs, renewals, or replacements to keep the Borrower’s properties
in good working condition.

7.11 Loans. Not to make any loans, advances or other extensions of credit to any
individual or entity except for extensions of credit in the nature of accounts
receivable or notes receivable arising from the sale or lease of goods or
services in the ordinary course of business to non-affiliated entities.
7.12 Change of Management. Not to make any substantial change in the present
executive or management personnel of the Borrower.
7.13 Change of Ownership. If the Borrower is anything other than a natural
person, not to cause, permit, or suffer any change in capital ownership such
that there is a material change, as determined by the Bank in its sole
discretion, in the direct or indirect capital ownership of the Borrower.
7.14 Additional Negative Covenants. Not to, without the Bank’s written consent:

a)  
Enter into any consolidation, merger, or other combination, or become a partner
in a partnership, a member of a joint venture, or a member of a limited
liability company.

b)  
Acquire or purchase a business or its assets.
  c)  
Engage in any business activities substantially different from the Borrower’s
present business.
  d)  
Liquidate or dissolve the Borrower’s business.

7.15 Notices to Bank. To promptly notify the Bank in writing of:

a)  
Any event of default under this Agreement, or any event which, with notice or
lapse of time or both, would constitute an event of default.

Ref# 1000367553 — MCA Enterprises Brandon Inc.
Real Estate Loan Agreement

 

-9-



--------------------------------------------------------------------------------



 



b)  
Any change in the Borrower’s name, legal structure, principal residence (for an
individual), state of registration (for a registered entity), place of business,
or chief executive office if the Borrower has more than one place of business.

c)  
Any breach or event of default under the SBA Loan Authorization.

7.16 Books and Records. To maintain adequate books and records and allow the
Bank and its agents to examine, audit and make copies of books and records at
any reasonable time. If any of the Borrower’s books or records are in the
possession of a third party, the Borrower authorizes that third party to permit
the Bank or its agents to have access to perform examinations or audits and to
respond to the Bank’s requests for information concerning such books and
records.
7.17 Performance of Acts. Upon request by the Bank, to perform all acts which
may be necessary or advisable to perfect any lien or security interest provided
for in this Agreement or to carry out the intent of this Agreement.
7.18 Inspections and Appraisals of the Property. To allow the Bank and its
agents to visit the Property at any reasonable time for the purpose of
inspecting the Property and conducting appraisals, and deliver to the Bank any
financial or other information concerning the Property as the Bank may request.
7.19 Use of the Property. To occupy the Property for the conduct of its regular
business. The Borrower will not change its intended use of the Property or lease
the Property without the Bank’s prior written approval.
7.20 Indemnity Regarding Use of Property. To indemnify, defend with counsel
acceptable to the Bank, and hold the Bank harmless from and against all
liabilities, claims, actions, damages, costs and expenses (including all legal
fees and expenses of Bank’s counsel) arising out of or resulting from the
construction of any improvements on the Property, or the ownership, operation,
or use of the Property, whether such claims are based on theories of derivative
liability, comparative negligence or otherwise. The Borrower’s obligations to
the Bank under this Paragraph shall survive termination of this Agreement and
repayment of the Borrower’s obligations to the Bank under this Agreement, and
shall also survive as unsecured obligations after any acquisition by the Bank of
the Property or any part of it by foreclosure or any other means.
7.21 Bank as Principal Depository. To maintain the Bank or one of its affiliates
as its principal depository bank, including for the maintenance of business,
cash management, operating and administrative deposit accounts.
7.22 Basic Fixed Charge Coverage Ratio. AMC Wings, Inc. to maintain on a
consolidated basis a minimum Post-Distribution Fixed Charge Coverage Ratio of
1.20:1.00. and “Post-Distribution Fixed Charge Coverage Ratio” means the sum of
net income after tax, non-cash charges, interest expense and third party rent
expense, less capital gains or plus capital losses, minus distributions and
dividends to shareholders and loans or advances to affiliates, divided by the
sum of scheduled principal payments on long term debt and capital leases,
interest expense and third party rent expense. This ratio will be calculated at
the end of each reporting period for which the Bank requires financial
statements from Borrower, using the results of the twelve-month period ending
with that reporting period. The calculation of scheduled principal payments on
long term debt and capital leases will be based on the 12-month period
immediately following the reporting period for which the Bank requires financial
statements. Covenant to be measured on a combined basis, with AMC Group Inc.,
and Diversified Restaurant Holdings, Inc.
7.23 Debt to Worth Ratio. AMC Wings, Inc., to maintain on a consolidated basis a
Rent Adjusted Leverage Ratio not exceeding 4.5:1.00. and “Rent Adjusted Leverage
Ratio” means the following ratio, computed on a roiling twelve (12) months
basis: Funded Debt plus [8 x third party rent expense] divided by net income
after tax + interest expense + income tax expense + depreciation, amortization
and third party rent expense. Covenant to be measured on a combined basis, with
AMC Group Inc and Diversified Restaurant Holdings, Inc.
Ref# 1000367553 — MCA Enterprises Brandon Inc.
Real Estate Loan Agreement

 

-10-



--------------------------------------------------------------------------------



 



8. HAZARDOUS SUBSTANCES
8.1 Indemnity Regarding Hazardous Substances. The Borrower agrees to indemnify
and hold the Bank harmless from and against all liabilities, claims, actions,
foreseeable and unforeseeable consequential damages, costs and expenses
(including sums paid in settlement of claims and all consultant, expert and
legal fees and expenses of the Bank’s counsel) or loss directly or indirectly
arising out of or resulting from any of the following:

(a)  
Any hazardous substance being present at any time, whether before, during or
after any construction, in or around any part of the Property, or in the soil,
groundwater or soil vapor on or under the Property, including those incurred in
connection with any investigation of site conditions or any clean-up, remedial,
removal or restoration work, or any resulting damages or injuries to the person
or property of any third parties or to any natural resources.

(b)  
Any use, generation, manufacture, production, storage, release, threatened
release, discharge, disposal or presence of a hazardous substance. This
indemnity will apply whether the hazardous substance is on, under or about any
of the Borrower’s property or operations or property leased to the Borrower,
whether or not the property has been taken by the Bank as collateral.

Upon demand by the Bank, the Borrower will defend any investigation, action or
proceeding alleging the presence of any hazardous substance in any such
location, which affects the Property or which is brought or commenced against
the Bank, whether alone or together with the Borrower or any other person, all
at the Borrower’s own cost and by counsel to be approved by the Bank in the
exercise of its reasonable judgment. In the alternative, the Bank may elect to
conduct its own defense at the expense of the Borrower. The Borrower’s
obligations to the Bank under this Article, except the obligation to give
notices to the Bank, shall survive termination of this Agreement, repayment of
the Borrower’s obligations to the Bank under this Agreement, and foreclosure of
the Real Estate Security Instrument encumbering the Property or similar
proceedings.
8.2 Representation and Warranty Regarding Hazardous Substances. Before signing
this Agreement, the Borrower researched and inquired into the previous uses and
ownership of the Property. Based on that due diligence, the Borrower represents
and warrants that to the best of its knowledge, no hazardous substance has been
disposed of or released or otherwise exists in, on, under or onto the Property,
except as the Borrower has disclosed to the Bank in writing.
8.3 Compliance Regarding Hazardous Substances. The Borrower has complied, and
will comply and cause all occupants of the Property to comply, with all current
and future laws, regulations and ordinances or other requirements of any
governmental authority relating to or imposing liability or standards of conduct
concerning protection of health or the environment or hazardous substances
(“Environmental Laws”). The Borrower shall promptly, at the Borrower’s sole cost
and expense, take all reasonable actions with respect to any hazardous
substances or other environmental condition at, on, or under the Property
necessary to (i) comply with all applicable Environmental Laws; (ii) allow
continued use, occupation or operation of the Property; or (iii) maintain the
fair market value of the Property. The Borrower acknowledges that hazardous
substances may permanently and materially impair the value and use of the
Property.
8.4 Notices Regarding Hazardous Substances. Until full repayment of the Loan,
the Borrower will promptly notify the Bank in writing if it knows, suspects or
believes there may be any hazardous substance in or around the Property, or in
the soil, groundwater or soil vapor on or under the Property, or that the
Borrower or the Property may be subject to any threatened or pending
investigation by any governmental agency under any current or future law,
regulation or ordinance pertaining to any hazardous substance.
8.5 Site Visits, Observations and Testing. The Bank and its agents and
representatives will have the right at any reasonable time, after giving
reasonable notice to the Borrower, to enter and visit the Property and any other
locations where any personal property collateral securing this Agreement is
located, for the purposes of observing the Property and the personal property
collateral, taking and removing environmental samples, and conducting tests on
any part of the Property. The Borrower shall reimburse the Bank on demand for
the costs of any such environmental investigation and testing. The Bank will
make reasonable efforts during any site visit, observation or testing conducted
pursuant this paragraph to avoid interfering with the Borrower’s use of the
Property and the personal property collateral. The Bank is under no duty,
however, to visit or observe the Property or the personal property collateral or
to conduct tests, and any such acts by the Bank will be solely for the purposes
of protecting the Bank’s security and preserving the Bank’s rights under this
Agreement. No site visit, observation or testing or any report or
Ref# 1000367553 — MCA Enterprises Brandon Inc.
Real Estate Loan Agreement

 

-11-



--------------------------------------------------------------------------------



 



findings made as a result thereof (“Environmental Report”) (i) will result in a
waiver of any default of the Borrower; (ii) impose any liability on the Bank; or
(iii) be a representation or warranty of any kind regarding the Property or the
personal property collateral (including its condition or value or compliance
with any laws) or the Environmental Report (including its accuracy or
completeness). In the event the Bank has a duty or obligation under applicable
laws, regulations or other requirements to disclose an Environmental Report to
the Borrower or any other party, the Borrower authorizes the Bank to take such a
disclosure. The Bank may also disclose an Environmental Report to any regulatory
authority, and to any other parties as necessary or appropriate in the Bank’s
judgment. The Borrower further understands and agrees that any Environmental
Report or other information regarding a site visit, observation or testing that
is disclosed to the Borrower by the Bank or its agents and representatives is to
be evaluated (including any reporting or other disclosure obligations of the
Borrower) by the Borrower without advice or assistance from the Bank.
8.6 Definition of Hazardous Substance. “Hazardous substance” means any
substance, material or waste that is or becomes designated or regulated as
“toxic,” “hazardous,” “pollutant,” or “contaminant” or a similar designation or
regulation under any current or future federal, state or local law (whether
under common law, statute, regulation or otherwise) or judicial or
administrative interpretation of such, including without limitation petroleum or
natural gas.
9. DEFAULT AND REMEDIES
If any of the following events of default occurs, the Bank may do one or more of
the following without prior notice: declare the Borrower in default, stop making
any additional credit available to the Borrower, and require the Borrower to
repay its entire debt immediately. If an event which, with notice or the passage
of time, will constitute an event of default has occurred and is continuing, the
Bank has no obligation to make advances or extend additional credit under this
Agreement. In addition, if any event of default occurs, the Bank shall have all
rights, powers and remedies available under any instruments and agreements
required by or executed in connection with this Agreement, as well as all rights
and remedies available at law or in equity. If an event of default occurs under
the paragraph entitled “Bankruptcy,” below, with respect to the Borrower, then
the entire debt outstanding under this Agreement will automatically be due
immediately.
9.1 Failure to Pay. The Borrower fails to make a payment under this Agreement
when due.
9.2 Other Bank Agreements. Any default occurs under any other agreement the
Borrower (or any Obligor) has with the Bank or any affiliate of the Bank. For
purposes of this Agreement, “Obligor” shall mean any guarantor, any party
pledging collateral to the Bank, or, if the Borrower is comprised of the
trustees of a trust, any trustor.
9.3 Cross-default. Any default occurs under any agreement in connection with any
credit the Borrower (or any Obligor) has obtained from anyone else or which the
Borrower (or any Obligor) or any of the Borrower’s related entities or
affiliates has guaranteed.
9.4 False Information. The Borrower or any Obligor has given the Bank false or
misleading information or representations.
9.5 Bankruptcy. The Borrower, any Obligor, or any general partner of the
Borrower or of any Obligor files a bankruptcy petition, a bankruptcy petition is
filed against any of the foregoing parties, or the Borrower, any Obligor, or any
general partner of the Borrower or of any Obligor makes a general assignment for
the benefit of creditors.
9.6 Receivers. A receiver or similar official is appointed for any portion of
the Borrower’s or any Obligor’s business, or the business is terminated, or, if
any Obligor is anything other than a natural person, such Obligor is liquidated
or dissolved.
9.7 Revocation or Termination. If the Borrower is comprised of the trustee(s) of
a trust, the trust is revoked or otherwise terminated or all or a substantial
part of the Borrower’s assets are distributed or otherwise disposed of.
9.8 Lien Priority. The Bank fails to have a valid and enforceable perfected
security interest in or lien on the Property or any other collateral securing
the Borrower’s obligations under this Agreement, or such security interest or
lien fails to be prior to the rights and interest of others (except for any
prior liens to which the Bank has consented in writing).
Ref# 1000367553 — MCA Enterprises Brandon Inc.
Real Estate Loan Agreement

 

-12-



--------------------------------------------------------------------------------



 



9.9 Judgments. Any judgments or arbitration awards are entered against the
Borrower or any Obligor, or the Borrower or any Obligor enters into any
settlement agreements with respect to any litigation or arbitration.
9.10 Death. If the Borrower or any Obligor is a natural person, the Borrower or
such Obligor dies or becomes legally incompetent; if the Borrower or any Obligor
is a trust, a trustor dies or becomes legally incompetent; if the Borrower or
any Obligor is a partnership, any general partner dies or becomes legally
incompetent.
9.11 Material Adverse Change. A material adverse change occurs, or is reasonably
likely to occur, in the Borrower’s (or any Obligor’s) business condition
(financial or otherwise), operations, properties or prospects, or ability to
repay the credit.
9.12 Government Action. Any government authority takes action that the Bank
believes materially adversely affects the Borrower’s or any Obligor’s financial
condition or ability to repay.
9.13 Default under Related Documents. Any default occurs under any guaranty,
subordination agreement, security agreement, deed of trust, mortgage, or other
document required by or delivered in connection with this Agreement or any such
document is no longer in effect, or any guarantor purports to revoke or disavow
the guaranty.
9.14 Other Breach Under Agreement. A default occurs under any other term or
condition of this Agreement not specifically referred to in this Article. This
includes any failure or anticipated failure by the Borrower (or any other party
named in the Covenants section) to comply with any financial covenants set forth
in this Agreement, whether such failure is evidenced by financial statements
delivered to the Bank or is otherwise known to the Borrower or the Bank.
9.15 Default Under SBA Loan Authorization. The SBA Loan Authorization fails at
any time to be in full force and effect or the loan authorized thereunder fails
to close and fund as contemplated by the SBA Loan Authorization.
10. ENFORCING THIS AGREEMENT; MISCELLANEOUS
10.1 GAAP. Except as otherwise stated in this Agreement, all financial
information provided to the Bank and financial covenants will be made under
generally accepted accounting principles, consistently applied or another basis
acceptable to the Bank.
10.2 Governing Law. This Agreement is governed by Florida law.
10.3 Successors and Assigns. This Agreement is binding on the Borrower’s and the
Bank’s successors and assignees. The Borrower agrees that it may not assign this
Agreement without the Bank’s prior consent.
10.4 Dispute Resolution Provision. This paragraph, including the subparagraphs
below, is referred to as the “Dispute Resolution Provision.” This Dispute
Resolution Provision is a material inducement for the parties entering into this
agreement.

(a)  
This Dispute Resolution Provision concerns the resolution of any controversies
or claims between the parties, whether arising in contract, tort or by statute,
including but not limited to controversies or claims that arise out of or relate
to: (i) this agreement (including any renewals, extensions or modifications); or
(ii) any document related to this agreement (collectively a “Claim”). For the
purposes of this Dispute Resolution Provision only, the term “parties” shall
include any parent corporation, subsidiary or affiliate of the Bank involved in
the servicing, management or administration of any obligation described or
evidenced by this agreement.

Ref# 1000367553 — MCA Enterprises Brandon Inc.
Real Estate Loan Agreement

 

-13-



--------------------------------------------------------------------------------



 



(b)  
At the request of any party to this agreement, any Claim shall be resolved by
binding arbitration in accordance with the Federal Arbitration Act (Title 9,
U.S. Code) (the “Act”). The Act will apply even though this agreement provides
that it is governed by the law of a specified state.

(c)  
Arbitration proceedings will be determined in accordance with the Act, the
then-current rules and procedures for the arbitration of financial services
disputes of the American Arbitration Association or any successor thereof
(“AAA”), and the terms of this Dispute Resolution Provision. In the event of any
inconsistency, the terms of this Dispute Resolution Provision shall control. If
AAA is unwilling or unable to (i) serve as the provider of arbitration or
(ii) enforce any provision of this arbitration clause, the Bank may designate
another arbitration organization with similar procedures to serve as the
provider of arbitration.

(d)  
The arbitration shall be administered by AAA and conducted, unless otherwise
required by law, in any U.S. state where real or tangible personal property
collateral for this credit is located or if there is no such collateral, in the
state specified in the governing law section of this agreement. All Claims shall
be determined by one arbitrator; however, if Claims exceed Five Million Dollars
($5,000,000), upon the request of any party, the Claims shall be decided by
three arbitrators. All arbitration hearings shall commence within ninety
(90) days of the demand for arbitration and close within ninety (90) days of
commencement and the award of the arbitrator(s) shall be issued within thirty
(30) bays of the close of the hearing. However, the arbitrator(s), upon a
showing of good cause, may extend the commencement of the hearing for up to an
additional sixty (60) days. The arbitrator(s) shall provide a concise written
statement of reasons for the award. The arbitration award may be submitted to
any court having jurisdiction to be confirmed and have judgment entered and
enforced.

(e)  
The arbitrator(s) will give effect to statutes of limitation in determining any
Claim and may dismiss the arbitration on the basis that the Claim is barred. For
purposes of the application of any statutes of limitation, the service on AAA
under applicable AAA rules of a notice of Claim is the equivalent of the filing
of a lawsuit. Any dispute concerning this arbitration provision or whether a
Claim is arbitrable shall be determined by the arbitrator(s), except as set
forth at subparagraph (h) of this Dispute Resolution Provision. The
arbitrator(s) shall have the power to award legal fees pursuant to the terms of
this agreement.

(f)  
This paragraph does not limit the right of any party to: (i) exercise self-help
remedies, such as but not limited to, setoff; (ii) initiate judicial or
non-judicial foreclosure against any real or personal property collateral;
(iii) exercise any judicial or power of sale rights, or (iv) act in a court of
law to obtain an interim remedy, such as but not limited to, injunctive relief,
writ of possession or appointment of a receiver, or additional or supplementary
remedies.

(g)  
The filing of a court action is not intended to constitute a waiver of the right
of any party, including the suing party, thereafter to require submittal of the
Claim to arbitration.

(h)  
Any arbitration or trial by a judge of any Claim will take place on an
individual basis without resort to any form of class or representative action
(the “Class Action Waiver”). Regardless of anything else in this Dispute
Resolution Provision, the validity and effect of the Class Action Waiver may be
determined only by a court and not by an arbitrator. The parties to this
Agreement acknowledge that the Class Action Waiver is material and essential to
the arbitration of any disputes between the parties and is nonseverable from the
agreement to arbitrate Claims. If the Class Action Waiver is limited, voided or
found unenforceable, then the parties’ agreement to arbitrate shall be null and
void with respect to such proceeding, subject to the right to appeal the
limitation or invalidation of the Class Action Waiver. The Parties acknowledge
and agree that under no circumstances will a class action be arbitrated.

(i)  
By agreeing to binding arbitration, the parties irrevocably and voluntarily
waive any right they may have to a trial by jury in respect of any Claim.
Furthermore, without intending in any way to limit this agreement to arbitrate,
to the extent any Claim is not arbitrated, the parties irrevocably and
voluntarily waive any right they may have to a trial by jury in respect of such
Claim. This waiver of jury trial shall remain in effect even if the Class Action
Waiver is limited, voided or found unenforceable. WHETHER THE CLAIM IS DECIDED
BY ARBITRATION OR BY TRIAL BY A JUDGE, THE PARTIES AGREE AND UNDERSTAND THAT THE
EFFECT OF THIS AGREEMENT IS THAT THEY ARE GIVING UP THE RIGHT TO TRIAL BY JURY
TO THE EXTENT PERMITTED BY LAW.

Ref# 1000367553 — MCA Enterprises Brandon Inc.
Real Estate Loan Agreement

 

-14-



--------------------------------------------------------------------------------



 



10.5 Severability; Waivers. If any part of this Agreement is not enforceable,
the rest of the Agreement may be enforced. The Bank retains all rights, even if
it makes a loan after default. If the Bank waives a default, it may enforce a
later default. Any consent or waiver under this Agreement must be in writing.
10.6 Attorneys’ Fees. The Borrower shall reimburse the Bank for any reasonable
costs and attorneys’ fees incurred by the Bank in connection with the
enforcement or preservation of any rights or remedies under this Agreement and
any other documents executed in connection with this Agreement, and in
connection with any amendment, waiver, “workout” or restructuring under this
Agreement. In the event of a lawsuit or arbitration proceeding, the prevailing
party is entitled to recover costs and reasonable attorneys’ fees incurred in
connection with the lawsuit or arbitration proceeding, as determined by the
court or arbitrator. In the event that any case is commenced by or against the
Borrower under the Bankruptcy Code (Title 11, United States Code) or any similar
or successor statute, the Bank is entitled to recover costs and reasonable
attorneys’ fees incurred by the Bank related to the preservation, protection, or
enforcement of any rights of the Bank in such a case. To the extent permitted by
law, as used in this paragraph, “attorneys’ fees” includes the allocated costs
of the Bank’s in-house counsel.
10.7 Individual Liability. If the Borrower is a natural person, the Bank may
proceed against the Borrower’s business and non-business property in enforcing
this and other agreements relating to this Loan. If the Borrower is a
partnership, the Bank may proceed against the business and non-business property
of each general partner of the Borrower in enforcing this and other agreements
relating to this Loan.
10.8 Joint and Several Liability. If two or more Borrowers sign this Agreement,
each Borrower agrees that it is jointly and severally liable to the Bank for the
payment of all obligations arising under this Agreement, and that such liability
is independent of the obligations of the other Borrowers.
10.9 Set-Off.

(a)  
In addition to any rights and remedies of the Bank provided by law, upon the
occurrence and during the continuance of any event of default under this
Agreement, the Bank is authorized, at any time, to set off and apply any and all
Deposits of the Borrower or any Obligor held by the Bank against any and all
Obligations owing to the Bank. The set-off may be made irrespective of whether
or not the Bank shall have made demand under this Agreement or any guaranty, and
although such Obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable Deposits.

(b)  
The set-off may be made without prior notice to the Borrower or any other party,
any such notice being waived by the Borrower (on its own behalf and on behalf of
each Obligor) to the fullest extent permitted by law. The Bank agrees promptly
to notify the Borrower after any such set-off and application; provided,
however, that the failure to give such notice shall not affect the validity of
such set-off and application.

(c)  
For the purposes of this paragraph, “Deposits” means any deposits (general or
special, time or demand, provisional or final, individual or joint) and any
instruments owned by the Borrower or any Obligor which come into the possession
or custody or under the control of the Bank. “Obligations” means all
obligations, now or hereafter existing, of the Borrower to the Bank under this
Agreement and under any other agreement or instrument executed in connection
with this Agreement, and the obligations to the Bank of any Obligor.

10.10 One Agreement. This Agreement and any related security or other agreements
required by this Agreement, collectively:

(a)  
represent the sum of the understandings and agreements between the Bank and the
Borrower concerning this credit;

Ref# 1000367553 — MCA Enterprises Brandon Inc.
Real Estate Loan Agreement

 

-15-



--------------------------------------------------------------------------------



 



(b)  
replace any prior oral or written agreements between the Bank and the Borrower
concerning this credit; and

(c)  
are intended by the Bank and the Borrower as the final, complete and exclusive
statement of the terms agreed to by them.

In the event of any conflict between this Agreement and any other agreements
required by this Agreement, this Agreement will prevail.
10.11 Conflict with SBA Loan Authorization. In the event of any conflict between
the terms of this Agreement or any related agreements required by this Agreement
and those of the SBA Loan Authorization or the applicable SBA rules and
regulations, the terms, conditions, and provisions of the SBA Loan Authorization
or the SBA rules and regulations shall prevail, but only to the extent that, at
the time of determination, such terms, conditions, and provisions of the SBA
Loan Authorization or the SBA rules and regulations are applicable to the Loan
provided under this Agreement.
10.12 Indemnification. The Borrower will indemnify and hold the Bank harmless
from any loss, liability, damages, judgments, and costs of any kind relating to
or arising directly or indirectly out of (a) this Agreement or any document
required hereunder, (b) any credit extended or committed by the Bank to the
Borrower hereunder, and (c) any litigation or proceeding related to or arising
out of this Agreement, any such document, or any such credit. This indemnity
includes but is not limited to attorneys’ fees (including the allocated cost of
in-house counsel). This indemnity extends to the Bank, its parent, subsidiaries
and all of their directors, officers, employees, agents, successors, attorneys,
and assigns. This indemnity will survive repayment of the Borrower’s obligations
to the Bank. All sums due to the Bank hereunder shall be obligations of the
Borrower, due and payable immediately without demand.
10.13 Notices. Unless otherwise provided in this Agreement or in another
agreement between the Bank and the Borrower, all notices required under this
Agreement shall be personally delivered or sent by first class mail, postage
prepaid, or by overnight courier, to the addresses on the signature page of this
Agreement, or to such other addresses as the Bank and the Borrower may specify
from time to time in writing. Notices and other communications shall be
effective (i) if mailed, upon the earlier of receipt or five (5) days after
deposit in the U.S. mail, first class, postage prepaid, or (ii) if
hand-delivered, by courier or otherwise (including telegram, lettergram or
mailgram), when delivered.
10.14 Headings. Article and paragraph headings are for reference only and shall
not affect the interpretation or meaning of any provisions of this Agreement.
10.15 Counterparts. This Agreement may be executed in as many counterparts as
necessary or convenient, and by the different parties on separate counterparts
each of which, when so executed, shall be deemed an original but all such
counterparts shall constitute but one and the same agreement.
10.16 Borrower Information; Reporting to Credit Bureaus. The Borrower authorizes
the Bank at any time to verify or check any information given by the Borrower to
the Bank, check the Borrower’s credit references, verify employment, and obtain
credit reports. The Borrower agrees that the Bank shall have the right at all
times to disclose and report to credit reporting agencies and credit rating
agencies such information pertaining to the Borrower and/or all guarantors as is
consistent with the Bank’s policies and practices from time to time in effect.
10.17 Limitation of Interest and Other Charges. Notwithstanding any other
provision contained in this Agreement, the Bank dues not intend to charge and
the Borrower shall not be required to pay any amount of interest or other fees
or charges that is in excess of the maximum permitted by applicable law. Any
payment in excess of such maximum shall be refunded to the Borrower or credited
against principal, at the option of the Bank. It is the express intent hereof
that the Borrower not pay and the Bank not receive, directly or indirectly,
interest in excess of that which may be lawfully paid under applicable law
including the usury laws in force in the state of Florida.
Ref# 1000367553 — MCA Enterprises Brandon Inc.
Real Estate Loan Agreement

 

-16-



--------------------------------------------------------------------------------



 



This Agreement is executed as of the date stated at the top of the first page.

            Bank:

Bank of America, N.A.
      By:   /s/ Illegible         Authorized Officer              Borrower:

MCA Enterprises Brandon, Inc.
      By:   /s/ T. Michael Ansley         Thomas M. Ansley, President           
By:   /s/ Jason Curtis         Jason Curtis, Secretary   

     
Address where notices to the Bank are to be sent:
  Address where notices to the Borrower are to be sent:
 
   
Bank of America, N.A.
  MCA Enterprises Brandon, Inc.
Doc Retention — GCF
  21751 W 11 Mile Rd. Ste 208 
CT2-515-BB-03
  Southfield, MI 48076-0000 
70 Batterson Park Road
   
Farmington, CT 06032
   

Federal law requires Bank of America, N.A. (the “Bank”) to provide the following
notice. The notice is not part of the foregoing agreement or instrument and may
not be altered. Please read the notice carefully.
(1) USA PATRIOT ACT NOTICE
Federal law requires all financial institutions to obtain, verify and record
information that identifies each person who opens an account or obtains a loan.
The Bank will ask for the Borrower’s legal name, address, tax ID number or
social security number and other identifying information. The Bank may also ask
for additional information or documentation or take other actions reasonably
necessary to verify the identity of the Borrower, guarantors or other related
persons.
Ref# 1000367553 — MCA Enterprises Brandon Inc.
Real Estate Loan Agreement

 

-17-